 Case 20-62473-pmb                Doc 26 Filed 05/06/20 Entered 05/07/20 00:59:25                                   Desc Imaged
                                       Certificate of Notice Page 1 of 2
                                        UNITED STATES BANKRUPTCY COURT

                                                  Northern District of Georgia


In     Debtor(s)
Re:    Ascension Air Management, Inc                                 Case No.: 20−62473−pmb
       2447 Field Way NE                                             Chapter: 7
       Atlanta, GA 30319                                             Judge: Paul Baisier

       45−5104393



                                            NOTICE SETTING DEADLINE FOR
                                              FILING PROOFS OF CLAIM

     You were previously notified that the schedules of the Debtor(s) disclosed no assets available for distribution to
creditors. The Trustee now reports that funds may be available for distribution.
     Therefore, you are hereby notified that, if you wish to participate in any distribution which may be paid from the
estate, you must file a proof of claim on or before:


                                             Non−government proof of claim: 8/3/20



                                              Government proof of claim: 08/08/20


                                              File with:
                                              United States Bankruptcy Court
                                              1340 United States Courthouse
                                              75 Ted Turner Drive SW
                                              Atlanta, GA 30303


Use Official Form B410 to file a claim. To file electronically visit www.ganb.uscourts.gov and access the ePOC tab. To obtain a claim form
                                      (B410) visit www.ganb.uscourts.gov and access the Forms tab.

                       If you have already filed your proof of claim, it is not necessary to refile.




                                                                                            M. Regina Thomas
                                                                                            Clerk of Court
                                                                                            U.S. Bankruptcy Court
Dated: May 4, 2020
Form ntcpoc
        Case 20-62473-pmb              Doc 26 Filed 05/06/20 Entered 05/07/20 00:59:25                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 20-62473-pmb
Ascension Air Management, Inc                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: cdp                          Page 1 of 1                          Date Rcvd: May 04, 2020
                                      Form ID: ntcpoc                    Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 06, 2020.
db             +Ascension Air Management, Inc,    2447 Field Way NE,    Atlanta, GA 30319-4094
aty            +Alan Armstrong,    2900 Chamblee Tucker Road,    Building 5, Ste. 350,    Atlanta, GA 30341-4100
intp           +Sutlive Aviation, LLC,    c/o Turner Padget,    PO Box 1495,    Augusta, GA 30903-1495
22928726       +Darrell Mays,    c/o John Monahon Esq; Ste 500,    400 Colony Sq. 1202 Peachtree,
                 Atlanta, GA 30361-6302
22928728       +Jamail Larkins,    2447 Field Way NE,    Atlanta, GA 30319-4094
22928729       +John Probst,    371 Clear Spring Ct,    Marietta, GA 30068-3410
22928730        Multi Service,    8600 West 100th St,    Overland Park, KS 66210
22928731       +Region Capital,    323 Sunny Isles Blvd Suite 501,    North Miami Beach, FL 33160-4675
23056185       +The Holland Family Trust, Mason Holland Trustee,     Lydia M. Hilton, Berman Fink Van Horn PC,
                 3475 Piedmont Road, Suite 1100,     Atlanta, GA 30305-6400

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +EDI: BMJBARGAR May 05 2020 01:33:00      Michael J. Bargar,     Arnall Golden Gregory, LLP,
                 Suite 2100,   171 17th Street, N.W.,    Atlanta, GA 30363-1031
tr             +EDI: BSGHAYS.COM May 05 2020 01:38:00       S. Gregory Hays,    Hays Financial Consulting, LLC,
                 Suite 555,   2964 Peachtree Road,    Atlanta, GA 30305-4909
22928725       +E-mail/Text: rs@aerospecialtyfinance.com May 04 2020 22:10:26        Aero Specialty,
                 18216 Edison Avenue,   Chesterfield, MO 63005-3704
22928727        EDI: IRS.COM May 05 2020 01:38:00      IRS,    Cincinnati, OH 45999-0038
22930233        E-mail/Text: usagan.bk@usdoj.gov May 04 2020 22:11:13        United States Attorney,
                 Northern District of Georgia,    75 Ted Turner Drive SW, Suite 600,     Atlanta GA 30303-3309
                                                                                               TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 4, 2020 at the address(es) listed below:
              Graham Keith Brantley    on behalf of Creditor    BPAJRNEA Aviation, LLC gbrantley@atclawfirm.com,
               graybrantley@atclawfirm.com
              James C. Joedecke, Jr.    on behalf of Creditor    BPAJRNEA Aviation, LLC jjoedecke@atclawfirm.com,
               tgreen@atclawfirm.com
              John M. McGovern    on behalf of Creditor    Executive Visions Inc. jmcgovern@mcgovernfirm.com,
               jmmcgov@protonmail.com
              Jonathan A Akins    on behalf of Creditor    Air Columbia, LLC jakins@swfllp.com
              Jonathan A Akins    on behalf of Creditor    Air JP, LLC jakins@swfllp.com
              Louis G. McBryan    on behalf of Creditor    CLBD Real Estate Holdings, LLC lmcbryan@mcbryanlaw.com,
               alepage@mcbryanlaw.com;cchristy@mcbryanlaw.com
              Lydia M Hilton    on behalf of Creditor    Holland Family Trust lhilton@bfvlaw.com,
               mdorsett@bfvlaw.com
              Lydia M Hilton    on behalf of Interested Party    MMT, LLC lhilton@bfvlaw.com, mdorsett@bfvlaw.com
              Michael D. Robl    on behalf of Debtor    Ascension Air Management, Inc michael@roblgroup.com
              Michael J. Bargar    on behalf of Trustee S. Gregory Hays michael.bargar@agg.com,
               carol.stewart@agg.com
              Office of the United States Trustee     ustpregion21.at.ecf@usdoj.gov
              Robert Perry Mangum    on behalf of Interested Party    Sutlive Aviation, LLC
               rmangum@turnerpadget.com, aleighty@turnerpadget.com
              S. Gregory Hays    ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
                                                                                               TOTAL: 13
